Casey, J. P.
(concurring in part and dissenting in part). I agree that the verdict in favor of defendant Maureen A. Meyn should be sustained, since Supreme Court correctly charged the emergency doctrine. As to defendants Richard Osterhoudt and Rhinebeck Central School District, it is my view that the jury’s verdict in their favor should also be sustained.
The school bus, which had been traveling westerly, was pulled ahead after it struck the deer and was stopped by its *441driver, Osterhoudt, partially on the highway with its four-way flashers on. The vehicle of plaintiff Christopher G. Goode (hereinafter plaintiff), with no lights on, was parked behind the bus. The bus was not involved in any way in the accident involving plaintiff. The deer that plaintiff was attempting to remove from the highway when he was struck was at least 60 to 70 feet behind the bus, according to one witness, and 220 to 250 feet behind the bus, according to another. The bus driver did not place a reflector on the highway to the rear of the bus, as required by Vehicle and Traffic Law § 375 (17).
I agree with the majority that the violation of the Vehicle and Traffic Law constituted negligence as a matter of law, but in the factual pattern outlined above, proximate cause flowing from the statutory violation cannot be found as a matter of law. In the relevant circumstances prescribed by section 375 (17), at least one reflector is required to be placed at least 100 feet to the rear of the stopped school bus. The obvious purpose of requiring placement of a reflector at least 100 feet to the rear of the bus is to warn oncoming traffic of the presence of the stopped bus. The failure of Osterhoudt to so place a reflector in this case could not have contributed to plaintiff’s accident. No proof was offered that a reflector placed at least 100 feet behind the school bus would have prevented or even affected the emergency situation that resulted in the Meyn vehicle striking plaintiff. Meyn’s vision was obscured by the glare of oncoming lights. Despite the absence of the statutorily required reflector, Meyn was slowing her vehicle because she saw the lights on the bus. Only by pure speculation could the jury conclude that a reflector placed at least 100 feet behind the bus would have caused Meyn to observe plaintiff, who was out in the highway at least 60 feet behind the bus, in time to stop or avoid him despite the glare of oncoming lights. In the absence of any evidence that the failure to place the statutorily required reflector behind the bus caused or contributed to the accident, there can be no liability based upon the violation of Vehicle and Traffic Law § 375 (17).
Yesawich, Jr., and Mercure, JJ., concur in a Per Curiam opinion; Levine and Mikoll, JJ., concur as to defendants Richard Osterhoudt and Rhinebeck Central School District but dissent as to defendant Maureen A. Meyn in an opinion by Levine, J.; Casey, J. P., concurs as to defendant Maureen A. Meyn but dissents as to defendants Richard Osterhoudt and Rhinebeck Central School District in a separate opinion.
Judgment modified, on the law and the facts, without costs, *442by reversing so much thereof as dismissed plaintiffs’ complaint against defendants Rhinebeck Central School District and Richard Osterhoudt, and by deleting the third decretal paragraph; matter remitted to the Supreme Court for a new trial as to defendants Rhinebeck Central School District and Richard Osterhoudt; and, as so modified, affirmed.